Candler, Justice.
The parties to this litigation were divorced in Bibb County on November 11, 1964. They have two minor children and the question as to which parent should have custody of them was referred to the juvenile court of that county for determination. On the trial of that issue both parties introduced evidence and custody of them was awarded to the father with specified visitation rights in the mother. The exception is to that judgment. Held:
As between the parents- of minor children, neither has a prima facie right to their custody (Code Ann. § 74-107) but the trial judge in determining that issue is vested with a broad discretion as to which of them he will award custody to, Matthews v. Matthews, 213 Ga. 87 (97 SE2d 158), and this court will not, in any case, interfere to control his discretion unless the facts and circumstances show an abuse of it. In this case no abuse of his discretion, is shown by the record.

Judgment affirmed.


All the Justices concur.